



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Goncalves, 2012
    ONCA 139

DATE: 20120302

DOCKET: C53708

MacPherson, Armstrong and Juriansz JJ.A.

BETWEEN

Her Majesty the Queen

Applicant/Appellant

and

Henrique Goncalves

Respondent

Brendan Gluckman, for the appellant

Amit Thakore, for the respondent

Heard: March 2, 2012

On appeal from the sentence imposed on April 28, 2011 by
    Justice Frances P. Kiteley of the Superior Court of Justice, sitting without a
    jury.

APPEAL
    BOOK ENDORSEMENT

[1]

The appellants principal submission is that the trial judges
    conclusion that the appellant was a street level seller who was an addict was
    completely unsupported by the evidence.

[2]

In our view, substantial deference must be accorded to a
    sentencing judge, and especially to her factual conclusions.  Although we
    acknowledge that there was a good deal of evidence to support a conclusion that
    the appellant was a higher-level supplier, we cannot say that the trial judges
    conclusion is entirely unsupported by the evidence.

[3]

The appeal is dismissed.


